Citation Nr: 0909460	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of an apportionment of the 
Veteran's VA disability compensation, as the Veteran's legal 
spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to May 1974.  
The appellant is the Veteran's former spouse, who asserts 
that her marriage to the Veteran remains valid.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that discontinued apportionment of the 
Veteran's VA disability compensation to the appellant based 
on a finding that the State of Tennessee granted the Veteran 
an absolute divorce from the appellant in May 2006.  The 
appellant maintains that she and the Veteran are still 
legally married because she had no notice of the divorce, and 
the divorce was based on fraud.  The appellant indicated that 
she has appealed the validity of the divorce to the State of 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has disagreed with the termination of her 
apportionment payments of the Veteran's VA compensation.  
This is a contested claim.  As such, certain procedures are 
for application.  See 38 U.S.C.A. § 7105A(b); 38 C.F.R. §§ 
19.100 through 19.102, 20.500 through 20.504, and 20.713 
(2008).  

According to a marriage certificate in the claims file, the 
Veteran and the appellant were married in El Paso, Texas in 
1973.  They moved to Germany, where they lived for several 
years.  The Veteran left Germany in 2002 and the appellant 
applied for an apportionment of the Veteran's benefits in 
2003.  

In response, the Veteran reported that he and the appellant 
were divorced in January 2003 and that he had remarried in 
February 2003.  The Veteran could not, however, produce 
either a divorce decree or a marriage certificate to support 
these allegations.  After further development, including 
contacting the appropriate authorities in Germany, the RO was 
able to determine that the appellant and the Veteran were 
never legally divorced, and in fact remained legally married 
in 2003.  Apportionment of the Veteran's compensation was 
thereafter granted by Special Apportionment Decision issued 
in May 2004.  

In May 2006, the Veteran relocated from St. Louis to 
Nashville, and produced a divorce decree issued in May 2006 
by the State of Tennessee indicating that the Veteran had 
received an absolute divorce from the appellant by means of 
default judgment.  According to that document, the appellant 
had been living in America with the Veteran, but she opted to 
abandon him and move back to Germany, her homeland.  Thus, 
the Veteran maintained that he was unsure of the whereabouts 
of the appellant, and as such, did not provide her address.  

The Veteran also produced a marriage certificate revealing 
that he had remarried in June 2006.  

In light of the May 2006 divorce decree, the RO stopped the 
appellant's apportionment payment, effective from June 1, 
2006.  The appellant timely appealed that determination.  In 
support of her claim for restoration of apportionment 
payments, the appellant maintains that the Veteran's May 2006 
divorce decree should be deemed invalid, because it was based 
on fraudulent information.  Specifically, the appellant 
maintains that the Veteran knows exactly where she lives 
because it is the same apartment in Germany at which the 
Veteran once resided.  Additionally, the appellant maintains 
she had absolutely no knowledge of the divorce because she 
was living in Germany.  Finally, the appellant reiterated 
that the Veteran left her in Germany in 2002 and never 
returned to her.  

This case turns on whether the Veteran and the appellant are 
still legally married.  The Veteran produced a divorce decree 
in May 2006, but the appellant maintains that the divorce 
degree is not valid, and has reportedly appealed to the State 
of Tennessee to have the divorce set aside on the basis of 
fraud.  Moreover, the Veteran initially lied to VA regarding 
the actual date of divorce, and remarriage, has since been 
found not competent for VA purposes, and there is a question 
as to whether the Veteran suffers from dementia.  The 
Veteran's credibility is therefore questionable, and as such, 
further development is necessary to afford the appellant an 
opportunity to provide records regarding the validity of the 
divorce decree, as determined by the State's action.  The 
appellant indicated that she has appealed to have the divorce 
decree set aside; however, she has yet to provide any 
documentation in that regard.  

To support her claim, however, the appellant stated that the 
May 2006 divorce decree is invalid because the veteran was 
not mentally competent at that time, and in the alternative, 
the divorce was procured by deception, misrepresentation and 
fraud.  The validity of a divorce decree regular on its face 
will be questioned by VA when such validity is put in issue 
by a party thereto.  In cases where recognition of the decree 
is thus brought into question, there must be a bona fide 
domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206(a).  

The RO should refer the matter to VA's Regional Counsel for 
further investigation into whether the Veteran's divorce 
decree has been voided.

In addition, the appellant should provide all pertinent 
documentation regarding the validity of the May 2006 divorce 
decree.  

Finally, it does not appear that contested claims procedures 
were properly followed in this case.  Specifically, there is 
no indication that the Veteran has been notified of the 
actions taken with regard to this appeal.  VA has additional 
regulatory responsibilities as to notification of the parties 
involved at each stage of the process.  See 38 C.F.R. § 
19.100, et seq; 38 C.F.R. § 20.3(p).  The record does not 
show that the veteran was furnished a copy of the SOC and/or 
was informed of the substance of the claimant's substantive 
appeal as required by 38 C.F.R. § 19.101 and § 19.102.  

Accordingly, the case is REMANDED for the following action:

1.  This is a contested appeal, and 
contested claims notice procedures as 
outlined in 38 C.F.R. §§ 19.100 through 
19.102, 20.500 through 20.504, and 20.713 
must be followed.  At the very least, the 
Veteran should be provided a copy of the 
SOC and the substance of the appellant's 
substantive appeal.

2.  The appellant should be notified of 
her evidentiary burden in this case to 
come forward with evidence that the 
divorce in question is invalid under the 
laws of Tennessee.

3.  Attempt to obtain the complete 
official court records in the case of the 
divorce between the Veteran and the 
appellant, and of the appellant's appeal 
of the May 2006 divorce.  The case number 
and other identifying information can be 
found on the copy of the divorce decree 
associated with the claims folder.  
Because those documents should be a matter 
of public record, no release should be 
required from the Veteran.  All attempts 
to procure records should be documented in 
the file.  If the RO cannot obtain those 
records, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard to 
provide them opportunity to obtain and 
submit those or any other pertinent 
records for VA review.

3.  Refer the matter of the validity of 
the May 2006 divorce to VA Regional 
Counsel for further investigation.  See 
38 C.F.R. § 3.206.

4.  Then adjudicate the issue of 
entitlement to restoration of an 
apportionment of the Veteran's 
compensation benefits for the support of 
his ex-spouse.  All the procedures for 
contested claims should be followed.

The parties have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




